EXHIBIT 10.2
 
 
Term Loan Agreement


Party A (hereinafter referred to as the “Lender”): Tianjin Tianshi Biological
Development Co., Ltd.


Party B (hereinafter referred to as the “Borrower”): Tianjin Tianshi Biological
Engineering Co., Ltd.


The Lender and the Borrower have reached and signed a loan agreement which
should be observed by both parties.


In order to support the business development of the Borrower, the Lender agrees
to extend the loan agreement that was signed on December 22, 2006, and makes the
following according amendments:



1.  
The amount of the loan: RMB 200 million (US$ 200,000,000);

2.  
The term of the loan agreement: from July 1, 2007 to September 30, 2007;

3.  
The type of the loan: short-term loan;

4.  
The interest of the loan: at a rate that is equal to the contemporary interest
rate for the same level of the loan published by the People’s Bank Of China;

5.  
The Borrower guarantees to repay the principal and interest of the loan by
September 30, 2007, and the terms of the loan agreement shall not be breached.

6.  With approval from the Lender the Borrower can pay off the loan before
September 30, 2007. The interest of the loan shall be calculated until the day
on which the principal of the loan is repaid, and no fine shall be imposed on
the Borrower for advancing the repayment of the loan.

 


The Lender:
The Borrower:
Tianjin Tianshi Biological Development
Co., Ltd
Tianjin Tianshi Biological Engineering
Co., Ltd
     
By
/s/ Jinyuan Li
By
/s/ Baolan Li
       
Title:
General Manager
Title:
Director
         
June 26, 2007
 
June 26, 2007

 

--------------------------------------------------------------------------------

